   Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE and                §
RICHARD ELVIN KING, individually and      §
on behalf of those similarly situated,    §
      Plaintiffs,                         §
                                          §
v.                                        §        Civil Action No. 4:20-cv-01115
                                          §
BRYAN COLLIER, in his official capacity,  §
ROBERT HERRERA, in his official capacity, §
and TEXAS DEPARTMENT OF                   §
CRIMINAL JUSTICE,                         §
      Defendants.                         §

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER




                           EXHIBIT C
                          ATTACHMENT A
    Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 2 of 22

                                     Effective Date: 3/20/2020         NUMBER: B-14.52
         CMHC
   INFECTION CONTROL                 Replaces: New
        MANUAL                                                         Page 1 of 9_
                                     Formulated: 3/20/2020

                           Coronavirus Disease 2019 (COVID-19)

POLICY:

To outline management and control measures for facilities to follow in response to the spread
of COVID-19.

OVERVIEW:

What is Coronavirus disease 2019 (COVID-19)?
 COVID-19 is a respiratory illness that can spread from person to person. The virus that
causes COVID-19 is a novel coronavirus that was first identified during an investigation into
an outbreak in Wuhan, China. The virus is thought to spread mainly between people who
are in close contact with one another (within about 6 feet) through respiratory droplets
produced when an infected person coughs or sneezes. It also may be possible that a person
can get COVID-19 by touching a surface or object that has the virus on it and then touching
their own mouth, nose, or possibly their eyes.

What are the symptoms of COVID-19?
Symptoms commonly associated with COVID-19 include fever, cough, and shortness of
breath. More severe symptoms suggesting the need for a higher level of care may include
difficulty breathing, bluish lips or face, persistent pain or pressure in the chest, and new
confusion or inability to arouse. People 65 years or older, and/or people with medical issues,
like heart disease, diabetes, high blood pressure, cancer, or a weakened immune system, are
at a higher risk for getting very sick from COVID‑19. Complications include pneumonia,
acute respiratory distress syndrome (i.e. ARDS) and even death.

How is COVID-19 transmitted?
The virus is known to spread person to person when there is close contact (approximately 6
feet) through respiratory droplets that are produced when an infected person coughs or
sneezes. It is also believed that a person can become infected with COVID-19 by touching
a contaminated surface or object that has the virus on it and then touching their own nose,
eyes or mouth.

DEFINITIONS:

Medical Isolation – Isolation is for persons who are sick and contagious. Isolation is used
to separate ill persons who have a communicable disease from those who are healthy.
Isolation restricts the movement of ill persons to help stop the spread of disease.

Medical Restriction – Medical restrictions used to separate and restrict the movement of
well persons who may have been exposed to a communicable disease to see if they become
ill. These people may have been exposed to a disease and do not know it, or they may have
the disease but do not show symptoms. Medical restriction can help limit the spread of
disease.
                                                               VALENTINE - LINTHICUM 001
      Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 3 of 22

An N95 respirator is a respiratory protective device designed to achieve a very close facial
fit and very efficient filtration of airborne particles. The 'N95' designation means that when
subjected to careful testing, the respirator blocks at least 95 percent of very small (0.3 micron)
test particles.

PROCEDURES:

 I.      INFECTION CONTROL

         A.      During the COVID-19 outbreak, all units should:
                 1.     Medical staff should educate offenders and staff on how COVID-19 is
                        transmitted, signs and symptoms of COVID-19, treatment, and
                        prevention of transmission (Attachment A).
                 2.     Remind staff and offenders on the methods used to prevent the spread of
                        any respiratory virus.
                       a.      Encourage handwashing with soap and water for at least 20
                               seconds (Attachment B). If soap and water is unavailable, hand
                               sanitizer (at least 60% alcohol) may be used to cleanse hands.
                       b.      Encourage cough etiquette (Cover coughs or sneezes
                               with a tissue, then throw the tissue in the trash.
                               Otherwise, cough inside of your elbow. Attachment
                               C).
                       c.      Avoid touching eyes, nose, and mouth with unwashed
                               hands.
                       d.      Avoid close contact (< 6 feet) with people who are sick or
                               suspected of being sick.
                       e.      Stop handshakes.
                 3.     Practice social distancing and avoid gatherings and meetings. Meet by
                        teleconference or videoconference when feasible.
                 4.    Disinfect common areas and surfaces that are often touched with a 10%
                        bleach solution. The bleach solution should be sprayed on and allowed
                        to air dry for at least 10 minutes. Cleaning recommendations can be
                        found in Infection Control Policy B-14.26 (Attachment D,
                        Housekeeping/Cleaning). The formula for the 10% bleach solution is:
                       a.      8 oz. of powdered bleach to 1 gallon of water
                       b.      12.8 oz. of liquid bleach to 1 gallon of water
                 5.      Cancel all group healthcare activities (e.g., group therapy) coordinate
                        with unit warden and recommend temporarily canceling other group
                        activities such as church and school.
                 6.     Post visual alerts (signs and posters) at entrances, in the medical
                        department, and other strategic places providing instruction on hand
                        hygiene, cough etiquette, and symptoms of COVID-19.
                 7.    Post a sign at the entrance, so that high risk people can elect not to enter
                        the unit if COVID-19 occurs (Attachment D).

         B.      Evaluate the need to minimize offender movement:
                 1.     Offenders stay in housing areas.
                 2.     Offenders may use dayrooms in housing areas.
                 3.     Offenders may go to the dining hall, work, commissary, recreation, etc.,
                        if they do not mingle with offenders from other housing areas during the
                        process. They must be escorted when leaving the housing area.
                                                               VALENTINE - LINTHICUM 002
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 4 of 22
         4.     Contact visitation is suspended.
         5.     Minimize transfer of offenders between units
         6.     Advise unit food captains to eliminate self-serve foods in chow halls.


   C.    Influenza vaccination: During influenza season, vaccination against influenza is
         an important measure to prevent an illness that presents similarly to COVID-19.
         If there is influenza vaccine available; offer it to unvaccinated staff and
         offenders.

   D.    Evaluate the need to limit entrance to essential staff only. If possible, staff
         should be assigned to a single facility, with limited assignments to other
         facilities only when necessary to provide essential safety, security and services.

   E.    Incorporate questions about new onset of COVID-19 symptoms into assessments
         of all patients seen by medical staff.

   F.    Offenders complaining of symptoms consistent with COVID-19 should be
         triaged as soon as possible. (Attachment E)
         1.      Ensure facemasks are available at triage for patients presenting with
                 COVID-19 symptoms.
         2.      If possible, symptomatic patients should be kept > 6 feet apart from
                 asymptomatic patients.

   G.    Offenders with suspected or confirmed COVID-19 as determined by medical
         should be placed in medical isolation.
         1.     Offenders should be single-celled (isolated) or cohorted (i.e., co-
                housed) with other offenders with COVID-19 if they cannot be
                single celled.
         2.     Offenders must wear a surgical mask whenever they leave their
                isolation cell/housing area.
         3.     Offenders should remain in isolation for 7 days after symptom
                onset and 72 hours after resolution of fever without the use of
                fever-reducing medications and improvement in respiratory
                symptoms (e.g. cough, shortness of breath).
         4.     Offenders should NOT be transported on a chain bus or MPV except for
                medical emergencies.

   H.    Medical isolation
         1.    Isolation is for offenders with clinically diagnosed COVID-19 who are
               potentially infectious.
         2.    Isolated offender must be under droplet and contact isolation precautions.
         3.    Offenders under isolation must wear a surgical mask if they are required
               to leave the isolation area.
         4.    Isolated offenders must be observed by medical personnel as often as
               clinically indicated to detect worsening illness or complications, but in
               any case, must be observed at least once per day.
         5.    Isolated offenders may be cohorted (housed together). Each offender’s
               isolation period is independent, so an offender may be released from the
               isolation area even if other offenders in the area are still under isolation.
         6.    Offenders should be isolated for 7 days after symptom onset and 72
               hours after resolution of fever without the use of fever-reducing
                                                        VALENTINE - LINTHICUM 003
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 5 of 22
                medications and improvement in respiratory symptoms (e.g. cough,
                shortness of breath).
         7.     Offenders in isolation must be fed with disposable trays and utensils. No
                items will be returned to the kitchen for cleaning or re-use.
         8.     Laundry items from isolation areas must be handled as contaminated
                laundry.
         9.     Staff (correctional and medical) entering an isolation housing area must
                wear a facemask and gloves. Gowns and/or face protection should be
                worn if they anticipate direct or very close contact with ill offenders.
                Personal protective equipment must be removed when leaving the area
                and hands washed after removal.

   I.    All newly arriving offenders including extraditions and those returning from
         bench warrant or reprieve into TDCJ, including private facilities or intermediate
         sanction facilities, must be screened by medical staff for symptoms consistent
         with COVID-19 infection (Attachment F).
         1.     Offenders with positive screening findings will be referred to a provider
                for further evaluation.
         2.     Offenders who are medically cleared upon provider evaluation will be
                released to continue the intake process.
         3.     Offenders who have been exposed to COVID-19 but who are not yet ill,
                will be placed under medical restriction for a minimum of 7 days.
         4.     Offenders with clinically diagnosed or suspected COVID-19 shall
                immediately have a face mask placed. The offender should be instructed
                to wash his or her hands. The offender will be isolated under droplet and
                contact isolation precautions for 7 days after symptom onset and 72
                hours after resolution of fever without the use of fever-reducing
                medications and improvement in respiratory symptoms (e.g. cough,
                shortness of breath).
         5.     Medical staff will notify the TDCJ intake security supervisor of all
                offenders placed under medical restriction or isolation, who will then
                notify the facility Warden and Classification Department.
         6.     TDCJ leadership, in coordination with the medical department, will
                identify an appropriate housing area to assign/cohort all offenders placed
                on medical restriction and/or isolation.

   J.    Medical restriction
         1.    All staff working in medically restricted areas and offenders who are
               placed in medical restriction, will be educated about early recognition of
               warning signs and rapid triage of symptomatic patients.
         2.    Contacts of suspected or confirmed cases should be kept under medical
               restriction (i.e., quarantine) as a cohort until 7 days after the last
               exposure to a case for everybody in the cohort. If this is not possible,
               contacts should have their temperature taken and be questioned about
               symptoms daily. Every effort should be taken to use medical restriction.
         3.    Offenders on medical restriction do not have to wear a mask unless they
               must leave their housing area for some reason. They should be
               questioned about symptoms of COVID-19 before being taken from the
               housing area and be kept at least 6 feet from offenders from other
               housing areas as much as possible.
         4.    Medically restricted offenders may attend outdoor recreation and shower
               as a group. They may attend chow hall as a group if the facility
                                                         VALENTINE - LINTHICUM 004
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 6 of 22
                determines it is necessary, but high hand contact areas, benches and
                tables in the chow hall should be disinfected afterward.
         5.     Medically restricted offenders may work if their job is essential and they
                will not mingle with non-medically restricted offenders while working or
                getting to or from the job location and must be screened for symptoms of
                COVID-19 at each turnout.
         6.     Offenders under medical restriction must be observed at least once per
                day for the presence of fever or new cough.
                a.    If an offender becomes ill, they must be evaluated by medical staff
                      as soon as practical.
                b.    If the offender is coughing, they should be made to wear a surgical
                      and be kept at least 6 feet from other offenders and staff until they
                      are evaluated by medical.
                c.    If medical determines the ill offender has COVID-19, the offender
                      must be placed in isolation and the other offenders must remain
                      under medical restriction for another 7 days.

   K.    Units with offenders with COVID-19 should
         1.     Institute droplet and contact precautions for offenders with COVID-19.
         2.     Ensure that sick offenders do not expose other offenders without
                COVID-19 while in waiting rooms (consider setting up a separate
                waiting area for offenders with COVID-19). At a minimum, ensure that
                offenders with COVID-19 wear surgical masks or sit at least 6 feet
                from other offenders while waiting to be seen by medical.
         3.     Implement daily active surveillance for symptoms of COVID-19
                among all offenders and health care personnel until at least 1 week
                after the last confirmed case occurred.

   L.    Ill staff
         1.        Employees who are sick should stay home and should not report to work.
         2.        If employees become sick at work, they should promptly report this to
                   their supervisor and go home.
         3.        In general, the timetable for returning to work is 7 days after symptom
                   onset and 72 hours after resolution of fever without the use of fever-
                   reducing medications and improvement in respiratory symptoms (e.g.
                   cough, shortness of breath). Staff should refer to their respective
                   employer’s specific procedure for obtaining clearance to return to work.

   M.    Security staff will screen all individuals entering the unit.
         1.     Before individuals enter a TDCJ location, they will have their
                temperature taken and if a fever is present, the screening form will be
                completed (Attachment G).
         2.     If the individual answers yes to fever question, they will be sent home
                and will be required to submit a physician’s note stating they are clear of
                any symptoms of COVID-19 before being allowed to return to work.
         3.     If no fever is present but answered yes to cough or shortness of breath,
                the individual should be aware of potentially developing a fever.
         4.     If the individual answers yes to being in contact with anyone who tested
                positive for COVID-19, they will be sent home and not allowed to return
                to work without providing a physician’s note stating they are clear of any
                COVID-19 symptoms. Notification must also be made to the TDCJ
                Office of Emergency Management and the TDCJ Deputy Director of
                                                          VALENTINE - LINTHICUM 005
      Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 7 of 22
                      Health Services.

         N.    Transportation
               1.    In general, offender transportation must be curtailed, except for
                     movement that is absolutely required, such as for release, bench warrant,
                     medical emergencies, etc.
               2.    When offenders are transported during these conditions, they must be
                     seated at least 3 feet apart.
               3.    An offender who is coughing or who is in isolation for COVID-19 must
                     wear a surgical mask during movement from isolation to transport and
                     from the transport to his destination at the receiving facility. These
                     offenders must be transported by ambulance or van. Multiple offenders
                     who are under COVID-19 isolation may be transported in the same
                     vehicle, but no non-isolated offenders (including offenders under
                     medical restriction) may travel with them. Staff must wear facemasks
                     during transport, unless the offender area has separate ventilation from
                     the staff area.
               4.    After all offenders have disembarked from the transport vehicle, the seats
                     and hand contact areas such as handrails must be cleaned and disinfected.

II.      USE OF PERSONAL PROTECTIVE EQUIPMENT (PPE)

         A.    An alcohol-based waterless antiseptic hand rub should be carried by staff and
               used whenever there is concern that hands have become contaminated. The
               waterless hand rub may be used when handwashing is unavailable.

         B.    Offenders who are required to perform duties for which staff would wear PPE
               should be provided the same PPE for the job, except they must not have access
               to the waterless hand rub but must wash hands with soap and water instead.

         C.    Goggles or protective face shields should be worn when there is a likelihood of
               respiratory droplet spray hitting the eyes. Since these items are re-usable, they
               should be cleaned and disinfected between uses. Hands should be washed before
               donning or doffing goggles, to prevent inadvertent contamination of the eyes.

         D.    Medical and Security Staff should wear surgical masks if their responsibilities
               require them to remain less than 6 feet from a symptomatic individual or patient
               suspected with suspected COVID-19.

         E.    Mask, gloves, gowns, and eye protection (face shield or goggles) should be worn
               when examining or providing direct care to offenders with suspected or known
               COVID-19.

         F.    Unless contact offender searches on general population would clearly involve
               contact with body fluids, gloves are unnecessary and handwashing between each
               search is adequate.

         G.    Gloves may be worn for contact offender searches of medically restricted
               offenders. Gloves must be worn and changed between each search for contact
               searches on isolated offenders.


                                                             VALENTINE - LINTHICUM 006
       Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 8 of 22
                PPE to Use While Caring for Patients with Suspected or Confirmed COVID-19
Setting                Rooming        Staff PPE                                 Symptomatic Offender
                       Procedure                                                Requirement
Clinic                 Normal             • Gloves                              Surgical facemask
                                          • Gown
                                          • Eye protection (face shield or
                                              goggles)
                                          • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable)
Infirmary              Normal             • Gloves                              Surgical facemask
                                          • Gown
                                          • Eye protection (face shield or
                                              goggles)
                                          • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable)
Isolation Unit         Normal             • Gloves                              Surgical Facemask
                                          • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable)
                                          • Gowns and/or eye protection
                                              (face shield or goggles) should
                                              be worn only if anticipate direct
                                              or very close contact with ill
                                              offenders
Transport Van          Normal             • Gloves                                  • Surgical facemask
                                          • Surgical facemask or fit-tested         • Not transported on
                                              N-95 respirator (only if surgical          a chain bus or MPV
                                              facemask is unavailable)                   except for medical
                                          • Gowns and/or eye protection                  emergencies
                                              (face shield or goggles) should
                                              be worn only if anticipate direct
                                              or very close contact with ill
                                              offenders
Procedural Setting     Negative           • Gloves                              Surgical facemask
(e.g., nebulizer       Pressure           • Gown
high-flow oxygen,      Room               • Eye protection (face shield or
ventilation,                                  goggles)
intubation)                               • Fit-tested N-95 respirator

III.      DIAGNOSTIC TESTING

          A.      Health care providers must contact the TDCJ Office of Public Health if
                  they feel testing should be considered. The TDCJ Office of Public
                  Health will determine if patients meet the criteria for testing.

          B.      Diagnostic testing should be prioritized based on clinical features and
                  epidemiologic risk.

          Clinical Features                                          &   Epidemiologic Risk
          Fever1 or signs/symptoms of lower respiratory illness      AND Any person, including health care
          (e.g., cough or shortness of breath)                           workers, who has had close contact
                                                                         with a laboratory-confirmed
                                                                         COVID-19 patient within 14 days
                                                                         of symptom onset
          Fever1 and signs/symptoms of lower respiratory illness     AND A history of travel from affected
          (e.g., cough or shortness of breath)                           geographic areas within 14 days of
                                                                     VALENTINE - LINTHICUM 007
      Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 9 of 22
                                                                       symptom onset
                                                                       OR
                                                                       An individual(s) with risk factors
                                                                       that put them at higher risk of poor
                                                                       outcomes
         Fever1 and signs/symptoms of lower respiratory illness    AND No source of exposure has been
         (e.g., cough or shortness of breath) requiring                identified
         hospitalization
        1. Fever may be subjective or confirmed
        2. Adapted Texas DSHS guide to testing


         C.          Instructions for ordering and specimen collection must be followed
                     (Attachment H).

IV.     REPORTING

         A.         Daily reporting of COVID-19 to the TDCJ Office of Public Health
                    (Public.Health@tdcj.state.tx.us or 936-437-3572) is required.

         B.         Each unit must report a report (Attachment I).
                    1.     The daily COVID-19 log should be sent by 9:00 AM. The list is only for
                           the 24-hour period ending at 6AM that morning. Units may submit logs
                           over the weekend or may submit three logs on Monday morning.
                    2.     Reporting should continue until 2 weeks has lapsed since the last case.
                    3.     In addition to identifying the submitting unit, the log should give totals
                           for number of offenders and staff with suspected or confirmed COVID-
                           19 and provide detailed information on offenders for whom specimens
                           were submitted.
                    4.     The subject line of the email should include, “[Unit] Name, COVID-19
                           Log, and the Date Sent (MM /DD /YYYY).”

V.      CLINICAL MANAGEMENT

         A.         Record proper diagnosis in the electronic health record for suspected COVID-
                    19.

         B.         There is no approved vaccine for COVID-19.

         C.         There are currently no antiviral drugs licensed by the FDA to treat COVID-19.

         D.         There is currently no FDA-approved post-exposure prophylaxis for people who
                    may have been exposed to COVID-19.

         E.         Most cases of COVID-19 only require usual supportive care with fluids,
                    analgesics and rest. Acetaminophen (i.e. Tylenol) is the preferred antipyretic for
                    treating fever in non-allergic COVID-19 patients considering its efficacy and
                    safety. Ibuprofen may be considered. However, remember its potential for renal
                    (i.e. kidney) adverse effects. Recent reports suggest Ibuprofen may worsen the
                    course of COVID-19. However, this is still theoretical and under investigation.
                    Corticosteroids are not recommended unless they are indicated for another
                    reason (e.g., COPD exacerbation).

         F.         Signs suggesting the need for a higher level of care include, but are not limited
                                                                   VALENTINE - LINTHICUM 008
     Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 10 of 22
                to, difficulty breathing, bluish lips or face, persistent pair or pressure in the
                chest, and new confusion or inability to arouse.


         G.     Clinical management for more severe cases is focused on supportive care of
                complications, including advanced organ support for respiratory failure.

         H.     Offenders who are suspected of having COVID-19 must be placed in medical isolation.
                Laboratory proof is not required for isolation. The diagnosis of COVID-19
                should be made on a clinical basis and testing performed only as outlined above.

         I.     Adherence to strict infection control measures must always be observed. Cases
                in an inpatient setting must be under droplet and contact isolation (see Infection
                Control Policy B-14.21).

REFERENCES

1.      Centers for Disease Control and Prevention. Interim Infection Prevention and Control
        Recommendations for Patients with Suspected or Confirmed Coronavirus Disease
        2019 (COVID-19) in Healthcare Settings. Available at
        https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
        recommendations.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoro
        navirus%2F2019-ncov%2Fhcp%2Finfection-control.html
2.      Centers for Disease Control and Prevention. Interim Clinical Guidance for
        Management of Patients with Confirmed Coronavirus Disease (COVID-19).
        Available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
        management-patients.html
3.      Texas Department of State Health Services. Interim Criteria to Guide Testing of
        Persons Under Investigation (PUIs) for Coronavirus Disease 2019 (COVID-19).
        Available at https://www.dshs.state.tx.us/coronavirus/healthprof.aspx




                                                                 VALENTINE - LINTHICUM 009
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 11 of 22
Attachment A




                                              VALENTINE - LINTHICUM 010
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 12 of 22
Attachment B




                                              VALENTINE - LINTHICUM 011
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 13 of 22
Attachment C




                                              VALENTINE - LINTHICUM 012
   Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 14 of 22
Attachment D


                           Employees and Visitors



             WARNING
We are currently having cases of COVID-19 on this facility. This virus can cause severe disease in older
adults 65 years and older and people with medical issues such as heart disease, diabetes, high blood
pressure, cancer or weakened immune systems. If you are a member of one of these high-risk groups,
you may not want to enter the unit at this time. If you do choose to enter the unit, you should observe the
following precautions:

    •   Try to stay 6 feet away from other people as much as possible.

    •   Avoid shaking hands, hugging or touching surfaces that get a lot of hand contact.

    •   Wash your hands often

    •   Avoid touching your eyes, nose or mouth without washing your hands before and afterward.




                                                                     VALENTINE - LINTHICUM 013
  Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 15 of 22
Attachment E

                                    Medical Triage

                                  Patient is screened for
                               symptoms of COVID-19 within
                                       past 14 days




                                              Patient                No
                                              reports                                Follow normal
                                              Cough,                              triage procedures
                                              fever or




                                       Yes


                        1. Put surgical facemask on patient
                        2. Seat 3-6 feet from others
                        3. Nursing wears PPE to assess patient (e.g.,
                           facemask, gown, glove, eye protection)
                        4. Nursing triage patient ASAP for fever
                           (>100.4), cough, and shortness of breath




                                                                             No
                                          Symptoms
                                          confirmed?




                                    Yes


                           1. Put patient in private room
                           2. Provider evaluate patient ASAP
                           3. Staff wear PPE while in room




                                             Provider                   No
                                             suspects                              Provide usual care
                                             COVID-




                                 Yes


                           1. Manage patient as clinically
                              indicated
                           2. Institute COVID-19 actions
                              according to pandemic stage
                           3. Report case to TDCJ Office of Public
                              Health




                                                                VALENTINE - LINTHICUM 014
   Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 16 of 22
Attachment F
                         CORRECTIONAL MANAGED CARE
                        COVID-19 Health Screening Intake Form

Date: _______________________

Patient Name: ______________________________________________

DOB: ______________________________________________________

Facility: ___________________________________________________


     1. Temperature:           Above 100.4F?      Yes    No


     2. Cough?          Yes      No
                If YES, date of onset:


     3. Shortness of breath?      Yes     No
                If YES, date of onset:


     4. Had contact with anyone with fever, cough or shortness of breath in the last 14
        days?    Yes      No




  If YES to any question, place a surgical mask on the patient and separate from the rest
  of the intake group for additional screening and orders.




Nurse’s Signature                         Date




                                                          VALENTINE - LINTHICUM 015
            Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 17 of 22

Attachment G                    Texas Department of Criminal Justice
                                           COVID-19 Health Screening Form

Before any individual enters a TDCJ location, they will have their temperature taken and if a fever is present, the screening
form must be completed. This health screening form is an important first step to assist staff in maintaining the safety and
health of TDCJ employees and offenders.


Clearly PRINT information below:

 Name:                                                       Birthdate (mm / dd):


Has the individual:
                                                                                       Date Range

 Traveled internationally in the         Yes       No       If yes when?
 last 30 days?
 *Had contact with anyone who            Yes       No       If yes when?
 tested positive for COVID-19 in
 the last 14 days?


Does the individual have:
                                                                                         Result

 Fever above 100.4F?                     Yes       No       If yes, temperature?
 Cough?                                  Yes       No
 Shortness of breath?                    Yes       No

If the individual answers yes to fever question, they will be sent home and will be required to submit a physician’s note
stating they are clear of any symptoms of COVID-19 before being allowed to return to work. If no fever is present but
answered yes to cough or shortness of breath, the individual should be aware of potentially developing a fever.

*If the individual answers yes to being in contact with anyone who tested positive for COVID-19, they will be sent home
and not allowed to return to work without providing a physician’s note stating they are clear of any COVID-19 symptoms.
Also, notification will need to be made to the Melissa Kimbrough, Office of Emergency Management and Chris Black
Edwards, Deputy Director Health Services.

Staff completing COVID-19 Health Screening Form:

 Name:                                                       Date: ______________________________


CONTACT INFORMATION:
Melissa Kimbrough, Emergency Management Coordinator             Chris Black-Edwards, Deputy Director Health Services
936-437-6038 (Office)                                           936-437-4001 (Office)
936-581-9848 (State Cell)                                       chris.black-edwards@tdcj.texas.gov
melissa.kimbrough@tdcj.texas.gov




                                                                             VALENTINE - LINTHICUM 016
          Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 18 of 22
Attachment H

                                       COVID-19 Testing for Units

Note: Requires pre-authorization from the TDCJ Office of Public Health prior to placing the order.

   1. Units Designated for Testing by Galveston Laboratory:

      The test is available in the EMR under CORONAVIRUS COVID-19 TESTING (COVID19). The
      viral culture collection kit is available from the CMC Medical Warehouse (stock # 495-38-15427-6).

        Test name and code: COVID-19 (Test code: 8000101424)
                             Note: Order as “Miscellaneous” and add comment: “COVID-19
                             ARUP”
                             The interface for the test will be available within 1 week to facilitate
                             direct orders.
                    Collect: Nasopharyngeal swab. Place in one collection tube (redtop viral
                             transport tube).
                  Specimen Place in viral transport media (ARUP Supply #12884). Available
               Preparation: through Ms. Judy Mitchell at (409) 772-9247. Place each specimen
                             in an individually sealed bag.

                              Also, acceptable: Media that is equivalent to viral transport media or
                              universal transport media.
          Storage/Transport Acceptable Conditions: Frozen
              Temperature:
               Unacceptable Specimens not in viral transport media.
                Conditions:
                  Remarks: Specimen source required. Submit only one specimen per patient.
                   Stability: Ambient: Unacceptable; Refrigerated: 4 days; Frozen: 1 month

   2. Units Designated for Testing by Quest Diagnostics:

      Staff must manually order the test. Each unit should have the paper ordering forms. The test should be
      ordered on its own dedicated requisition and not combined with any other test. National test code is
      39433. It is not a STAT test and a STAT pick-up cannot be ordered. Test results are typically available
      3-4 days from the time of specimen pick-up and may be impacted by high demand.

        Test name and code: SARS-CoV-2 RNA, RT PCR
                    Collect: Preferred Specimen(s): One (1) nasopharyngeal swab collected in a
                             multi microbe media (M4), V-C-M medium (green-cap) tube or
                             equivalent (UTM).

                            Also acceptable: 0.85 mL bronchial lavage/wash, nasopharyngeal
                            aspirate/wash, sputum/tracheal aspirate sample in a plastic sterile leak-
                            proof container
                  Specimen Place in multi microbe media (M4), V-C-M medium (green-cap) tube,
               Preparation: or equivalent (UTM).




                                                                    VALENTINE - LINTHICUM 017
      Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 19 of 22
                          It is acceptable to place both an NP and an OP swab at the time of
                          collection into a shared media transport tube. Do not combine other
                          specimen sources.

                          Also, acceptable: Plastic sterile leak-proof container.
      Storage/Transport   Transport refrigerated (cold packs) to local Quest Diagnostics
          Temperature:    accessioning laboratory.
           Unacceptable   Specimens not in viral transport media. Calcium alginate swab •
            Conditions:   Cotton swabs with wooden shaft • Received refrigerated more than 72
                          hours after collection • ESwab • Swabs in Amies liquid or gel transpo
               Remarks:   Order SARS-CoV-2 RNA, RT PCR separately from other tests - on a
                          separate requisition and place each transport tube with paperwork into
                          its own sealed bag. The SARS-CoV-2 test will be prioritized if
                          submitted on a shared requisition. One specimen transport tube will be
                          tested per order.

                          It is acceptable to place both an NP and an OP swab at the time of
                          collection into a shared media transport tube. Do not combine other
                          specimen sources.
               Stability: Ambient: Unacceptable; Refrigerated for up to 72 hours or Frozen
                          at -70⁰C

3. Texas Tech Units Designated for Testing by LabCorp

   The test is available in the EMR under “2019 Novel Coronavirus (CoVID-19), NAA”. Contact your
   Facility Health Administrator if you are in need of additional culture collection kits.

    Test Name and Code:       COVID-19 – Test Code 139900
    Collect:                  Nasopharyngeal or Oropharyngeal swab, placed and transported in
                              Universal Transport Medium (UTM).
    Specimen Preparation:     Universal Transport Medium (UTM) with included swabs,
                              specimen label and biohazard bag are needed. Follow instructions
                              published by LabCorp regarding OP and NP specimen collection
                              for COVID-19 testing.
    Storage/Transport         Samples/specimens should be shipped frozen due to limited
    Temperature:              stability at 2°-8° C. Refrigerated swabs submitted within 72 hours
                              will be accepted.
    Unacceptable              Swabs with calcium alginate or cotton tips; swabs with wooden
    Conditions:               shafts; refrigerated samples greater than 72 hours old; room
                              temperature specimen submitted; improperly labeled; grossly
                              contaminated; broken or leaking transport device; collection with
                              substances inhibitory to PCR including heparin, hemoglobin,
                              ethanol, EDTA concentrations >0.01M.
    Remarks:                  Submit separate frozen specimens for each test requested. Submit
                              COVID-19 test on one requisition with test code 139900.
    Stability:                Ambient: Unacceptable; Refrigerated: 72 hours
    Turnaround Time:          Current turnaround time for COVID-19 testing is estimated
                              between 3-4 days and may be impacted by high demand.




                                                              VALENTINE - LINTHICUM 018
       Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 20 of 22

4. Montford Testing

               ****Contact Lisa Wilson, Carrie Culpepper, or Mike Parmer****

   Fill out health screening form and await approval from TDCJ Office of Public Health to proceed.
   This test will be sent to UMC as a reference test. CORONAVIRUS COVID-19 TESTING
   (COVID19)

   Test name and code: SARS-CoV-2 (Test code: 39433) aka COVID-19
                                         **Order on UMC paper requisitions**
               Collect: Nasopharyngeal swab
                         (Use Xpert® Nasopharngeal Sample Collection Kit---in lab).
                         Ensure swab is broken off and left in liquid media.
              Specimen •        Refer to Nasopharyngeal Collection Below
           Preparation: •      Ensure swab is broken off and left in liquid media.
                         •     Place each specimen in an individually sealed bag.
     Storage/Transport Acceptable Conditions: Refrigerated (2-8° C)
          Temperature:
          Unacceptable Specimens not in viral transport media.
            Conditions:
             Remarks: Specimen source required. Submit only one specimen per patient.
              Stability: Ambient: Unacceptable ; Refrigerated: 3 days
             Remarks: Order SARS-CoV-2 RNA, RT PCR separately from other tests
                         - on a separate requisition and place each transport tube with
                         paperwork into its own sealed bag. The SARS-CoV-2 test will
                         be prioritized if
                         submitted on a shared requisition. One specimen transport tube will
                         be tested per order. **Stat Delivery**

5. Nasopharyngeal swab method
      • Insert swab into one nostril
      • Rotate swab over surface of posterior nasopharynx
      • Withdraw swab from collection site; insert into transport tube
      • Repeating procedure for the second nostril will deliver optimal combined sample
      • After collection, wipe own outside of tube with a disinfectant wipe and doff gloves
      • Perform hand hygiene and don new gloves
      • Place in a biohazard bag and close
      • It is not a STAT test and STAT pickup should not be ordered
      • Transport specimen to the laboratory for testing. If transport will be delayed, place specimen in
         the refrigerator.




                                                                VALENTINE - LINTHICUM 019
Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 21 of 22




                                              VALENTINE - LINTHICUM 020
                                      Case 4:20-cv-01115 Document 36-3 Filed on 04/15/20 in TXSD Page 22 of 22
Attachment I

                                                                                                       COVID-19 LOG

 Unit Name: __________________________________________

 Report for new-onset (not cumulative) patients with COVID-19 for 24-hour period beginning 6AM _____/_____/_____ to 6AM _____/_____/_____

 Date* sent: _____/_____/_____

 Number of offenders with ILI in 24-hour period: ___________

 Number of staff with ILI in 24-hour period: _______________

Fax: 936-437-3572
Email: Public.Health@tdcj.state.tx.us

                                        Demographics                                                                                    Symptoms                                      Lab Specimen Information
                                                                                                                                                                                Name of




                                                                                                                  Temperature > 100.5




                                                                                                                                                         Shortness of Breath
                                                                                                                                                                               Laboratory




                                                                                 Work Assignment**
                                           Housing Location
                                            (e.g., dorm, cell




                                                                Bed Location**
                                                                                                                                                                                to which




                                                                                                                                           Cough (Y/N)
   List of Offenders for                                                                                                                                                           the
                                                block)**




                                                                                                                        (Y/N)




                                                                                                                                                                (Y/N)
  Whom Lab Specimens                                                                                                                                                           Specimen      Collection
                            TDCJ #                                                                   Onset Date                                                                                              Result
  were Submitted (Last,                                                                                                                                                            was         Date
           First)                                                                                                                                                              Submitted
                                                                                                                                                                                  (e.g.,
                                                                                                                                                                                 UTMB,
                                                                                                                                                                                 Quest)




* On Monday morning, send 3 logs (one for each 24-hour period ending at 6AM)
** At symptom onset




                                                                                                                                                                               VALENTINE - LINTHICUM 021
